Title: From James Madison to Timothy Pickering, 17 October 1825
From: Madison, James
To: Pickering, Timothy


        
          Sir
          Montpellier Ocr 17. 1825
        
        Yours of the 4th. inst: inclosing a continuation of your printed letters on the improvement of our native breed of Neat Cattle has been duly

received. The subject well merits the attention bestowed on it; and I shall cheerfully comply with the request to put the past & the ensuing nos. into the hands of a Gentleman to whom I doubt not they will be acceptable, & whose judgment & public spirit will not fail to do justice to them. Very respectfully
        
          James Madison
        
      